COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Dustin Aaron and A&R Logistics Holdings, Inc. v. Katoen Natie Gulf
                          Coast, Inc.

Appellate case number:    01-21-00082-CV

Trial court case number: 2020-72183

Trial court:              80th District Court of Harris County

       Appellants, Dustin Aaron and A&R Logistics Holdings, Inc., have filed an unopposed
motion for a one-day extension of time to file their reply brief. The motion is denied as moot. Per
the Clerk of the Court’s Amended Notice, appellants’ unredacted reply brief was timely filed on
May 3, 2021.
       It is so ORDERED.

Judge’s signature: /s Amparo Guerra
                   Acting individually


Date: May 11, 2021